DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 01/21/2021.
Claim Objections
Claim 26 objected to because of the following informalities:  Claim 26 does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7-9, 21, 23, and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a method claim without properly tying the method to a machine thereby allowing it to be a human process.  Specifically the method steps are not indicated as being carried out by a controller/processor of a machine and/or stored on a non-transitory computer readable medium.  While the preamble indicates the method is to be implemented for a real-time electronic game it does not indicate any steps as being carried out by a computer system and therefore each method step could be done by an individual as a mental process.  Specifically the steps are directed to a data processing method, including observation, which can all be performed by an individual observing a game.   Therefore the actual method is still a mental process.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-11, 16-21, 23, and 25-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruszewski et al. (US Pub. No. 2005/0071306 A1 hereinafter referred to as Kruszewski).

As per claims 2, 11, and 20, Kruszewski teaches a method, system, and medium further comprising: tagging a plurality of sample sequences of the sample data to obtain tagged sample data (Figs. 9-10 see data elements tagged for different character types such as chieftain or warrior).
As per claims 7 and 16, Kruszewski teaches a method and system further comprising: obtaining an execution probability of execution of the target event of the game client (paragraph [0165] see probability and paragraphs [0180]-[0182] further includes probability provided regarding motion around 
As per claims 8 and 17, Kruszewski teaches a method and system further comprising: updating the target instruction (paragraph [0037] updating occurs as positions change).
As per claims 9 and 18, Kruszewski teaches a method and system further comprising: obtaining an updated state information (Figs. 9-10 and paragraph [0037] systems updates position for each frame which would change determination in Figs. 9-10); generating an update on the first and second decision layers of data combinations according to the updated state information (Figs. 9-10 and paragraph [0037] systems updates position for each frame which would change determination in Figs. 9-10); and obtaining an updated target information according to the update on the first and the second decision layers of data combinations (Figs. 9-10 and paragraph [0037] systems updates position for each frame which would change determination in Figs. 9-10).
As per claim 21, Kruszewski teaches a method wherein the preset processing algorithm includes a first preset processing algorithm corresponding to the first decision layer of data combinations and a second preset processing algorithm corresponding to the second decision layer of data combinations, and wherein the first preset processing algorithm differs than the second preset processing algorithm (Fig. 9, item 402 and 404 see Roman soldier wherein the first layer is an algorithm regarding seeing another character and the second is an algorithm regarding determining location relative to the Roman 
As per claim 23, Kruszewski does not specifically teach a method wherein the second decision layer of data combinations includes two or more sub-layers, and where the friendly-side character includes two or more persons, each corresponding to the two or more sub-layers.  However, Kruszewski teaches a decision layers with at least three characters with the tree corresponding to a beast warrior (fig. 10 the decisions are made relative to the beast character such as can it see this character or where is its location relative to another character) being the main character, a first layer corresponding to a beast chieftain (Fig. 10, item 414 which would be a same side character) and a second decision layer corresponding to a Roman soldier (Fig. 10, item 416 which would be a foe character) in order to determine an instruction for the character of the beast warrior and includes features regarding a friendly characters to another character (paragraph [0014] includes plural) and Karashima teaches a game (abstract) comprising a plurality of characters (Figs. 9-12) wherein the characters include a player character, a plurality of same-side character, and a plurality of adversary character (Fig. 16 and paragraphs [0006] and [0013] see player character, branch characters, and an enemy character) wherein the player character and branch characters simultaneously carryout a decision process (paragraphs [0057]-[0058] and [0098] see attack which may include the player character and branch characters or just the branch characters based on the decision process).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Kruszewski with Karashima since to include a another decision layer, such as additional decision layers between the same-side and the foe-character to govern actions between the two (see Karashima enemy and branch characters), allows for the game to execute more complicated battles including battles wherein a player character has multiple allies while fighting a set NPC adversary character thereby increasing the options in the game in order to increase player excitement (paragraph [0060] of Karashima).  Specifically as 
As per claim 25, Kruszewski teaches a method wherein the first and the second are generated by: grouping a first portion of the data combinations corresponding to the first character into the first decision layer (Figs. 9-10 and paragraphs [0356]-[0357] and [0360] teaches a decision tree comprising multiple layers of sample data regarding events for a character wherein the sample layers (see for example Fig. 10, items 414 and 416) include different priorities in the execution with the higher priorities (the one’s first looked at) being executed first wherein the decision layers correspond to a plurality of characters (see Fig. 10 and paragraph [0100] at least with three characters with the tree corresponding to a beast warrior (fig. 10 the decisions are made relative to the beast character such as can it see this character or where is its location relative to another character) and using data regarding a beast chieftain, item 414, and a Roman soldier, item 416, in order to determine an instruction for the character of the beast warrior); grouping a second portion of the data combinations corresponding to the second character into the second decision layer (Figs. 9-10 and paragraphs [0356]-[0357] and [0360] teaches a decision tree comprising multiple layers of sample data regarding events for a character wherein the sample layers (see for example Fig. 10, items 414 and 416) include different priorities in the execution with the higher priorities (the one’s first looked at) being executed first wherein the decision layers correspond to a plurality of characters (see Fig. 10 and paragraph [0100] at least with three characters with the tree corresponding to a beast warrior (fig. 10 the decisions are made relative to the beast character such as can it see this character or where is its location relative to another character) and using data regarding a beast chieftain, item 414, and a Roman soldier, item 416, in order to determine an instruction for the character of the beast warrior); and executing the first and the second characters concurrently by concurrently accessing data from the first and the second decision layers respectfully (Figs. 9-10 and paragraphs [0356]-[0357] and [0360] teaches a decision tree comprising 
As per claim 26, Kruszewski teaches a method wherein the first and the second decision layers are generated further by: tagging the first portion of the data combinations corresponding to the first character prior to grouping the first portion of the data combinations into the first decision layer (Figs. 9-10 see data elements tagged for different character types such as chieftain or warrior); tagging the second portion of the data combinations corresponding to the second character prior to grouping the second portion of the data combinations into the second decision layer (Figs. 9-10 see data elements tagged for different character types such as chieftain or warrior).  Kruszewski does not specifically teach the third layer corresponding to a third adversary character.  However, Kruszewski teaches a decision layers with at least three characters with the tree corresponding to a beast warrior (fig. 10 the decisions are made relative to the beast character such as can it see this character or where is its location relative to another character) being the main character, a first layer corresponding to a beast chieftain (Fig. 10, item 414 which would be a same side character) and a second decision layer corresponding to a Roman soldier (Fig. 10, item 416 which would be a foe character) in order to determine an instruction for the character of the beast warrior and includes features regarding a friendly characters to another character (paragraph [0014] includes plural) and Karashima teaches a game (abstract) comprising a plurality of characters (Figs. 9-12) wherein the characters include a player character, a same-side character, and an adversary character (paragraphs [0006] and [0013] see player character, branch characters, and an enemy character) wherein the player character and branch characters simultaneously carryout a decision process (paragraphs [0057]-[0058] and [0098] see attack which may include the player .
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. Applicant argues that the amended features of claims 1, 10, and 19 overcome the current prior art of Kruszewski.  Examiner respectfully disagrees and cites above.  Applicant argues that the steps are not carried out concurrently for a plurality of characters of a first type, a second type, or a third type.  Examiner cites to Figs. 9-10 and paragraphs [0356]-[0358] and [0360] the decision tree is carried out for a plurality of characters to govern actions and is described in a manner that the actions and decisions occur at the same time.  For example moving in formation with at least two different character types listed such as Roman soldier or their leader or beast warriors following a beast chieftain.  See above.  Regarding the different layers the claim setup does not appear to describe the layers in a manner that indicates concurrent processing that goes beyond Kruszewski and appears to be still similar in method to the currently cited decision tree.  Specifically each layer is considered and each layer corresponds to at least one character for an algorithm.  Examiner requests clarification regarding how the layers differ from this with specific language.  As per third character being an adversary character being interacted .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/16/2021